                 Case: 3:19-mj-00289-SLO Doc #: 1 Filed: 05/19/19 Page: 1 of 11 PAGEID #: 1

  AO 106 (Rev. 0411 0) Application for a Search Warrant



                                                UNITED STATES DISTRICT COURT
                                                                                                for the
                                                                Southern District of Ohio


                  In the Matter of the Search of                                                      )
             (Briefly describe the property to be searched                                            )
              or identify the person by name and address)                                                           Case No.
                                                                                                      )                              3:19MJ289
              CELLULAR TELEPHONE ASSIGNED                                                             )
                 CALL NUMBER 937-751-8710                                                             )
                                                                                                      )

                                                       APPLICATION                   FOR A SEARCH                         WARRANT

         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 pr~~~{Ya~Ej,~aJ"g1~              and give its location):



 located in the                     Southem                  District of                                  O_h_io                        , there is now concealed (identify the
 persoll or describe the property to be seized):
   See Attachment B


             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                     ~ evidence of a crime;
                     ~ contraband, fruits of crime, or other items illegally possessed;
                     ~ property designed for use, intended for use, or used in committing a crime;
                     o a person          to be arrested or a person who is unlawfully restrained.

            The search is related to a violation of:
                Code Section                                                                                       Offense Description
                                                             See Attachment C



            The application is based on these facts:
        See Affidavit     in Support     of an Application    for   a Search     Warrant.        To ensure    technical    compliance       with    the   Pen Register   St.atute,   ],8   U.S.   C. 5S
        3121-3127,this warrant also functions as a pen register                   order.        Consistent with the requirement             for    an application    for a pen register, I
        certify   that   the    information likely to be olltained      is   relevant      to    an ongoing    criminal    investigation          b~ing conducted    by the Federal Bureau of
        Investigation.         See 18 U.S.C. §§3122 (b), 3123 (b) .

            o     Continued on the attached sheet.
            ~ Delayed notice of _lQ_ days (give exact ending date if more than 30 days:                                                                                    ) is requested
              under 18 U.S.C. § 31 03 a, the basis of which is set forth on the attached sheet.
                                                                                                 (\            I                        ~                   \




                                     .                                                           Urn4.P~R~~wure
                                                                                                                                     Andrea R. Kinzig


Sworn to before me and signed in my presence.


Date:             5/19/19

City and state: ....:D=-a:.::yt~on~,'-O=-h'_i..:.o                           _                                     Sharon L. Ovington, U.S. Magistrate J
                                                                                                                                  Printed name and title
    Case: 3:19-mj-00289-SLO Doc #: 1 Filed: 05/19/19 Page: 2 of 11 PAGEID #: 2




                                      ATTACHMENT A


       This warrant authorizes the use of the electronic investigative technique described in

Attachment B to identify the location of the cellular device assigned phone number 937-751-

8710, whose wireless provider is Verizon.
    Case: 3:19-mj-00289-SLO Doc #: 1 Filed: 05/19/19 Page: 3 of 11 PAGEID #: 3




                                          ATTACHMENT B


        Pursuant to an investigation of an unknown male for violations of coercion and

enticement, in violation of 18 U.S.C. § 2422(b); and kidnapping, in violation of 18 U.S.C. §

1201, this Warrant authorizes the officers to whom it is directed to determine the location of the

cellular device identified in Attachment A by collecting and examining:


    1. radio signals emitted by the target cellular device for the purpose of communicating with

       cellular infrastructure, including towers that route and connect individual

       communications; and

    2. radio signals emitted by the target cellular device in response to radio signals sent to the

       cellular device by the officers;


for a period of thirty days, during all times of day and night. This warrant does not authorize the

interception of any telephone calls, text messages, other electronic communications, and this

warrant prohibits the seizure of any tangible property. The Court finds reasonable necessity for

the use of the technique authorized above. See 18 U.S.C. § 31 03a(b)(2).




                                                                                                 - ... ----.----
   Case: 3:19-mj-00289-SLO Doc #: 1 Filed: 05/19/19 Page: 4 of 11 PAGEID #: 4




                              ATTACHMENT C


Code Section                       Offense Description


18 U.S.C. §2422(b)                 Coercion and Enticement


18 U.S.C. §1201                    Kidnapping
     Case: 3:19-mj-00289-SLO Doc #: 1 Filed: 05/19/19 Page: 5 of 11 PAGEID #: 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR SOUTHERN DISTRICT OF OHIO

IN THE MATTER OF THE USE OF A CELL-
SITE SIMULATOR TO LOCATE THE                        Case No.      3:19MJ289
                                                               -----------------
CELLULAR DEVICE ASSIGNED CALL
NUMBER 937-751-8710                                 Filed Under Seal



                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Andrea R. Kinzig, being duly sworn, depose and state the following:

                                       INTRODUCTION

1.     I make this Mfidavit in support of an Application for a search warrant under Federal
       Rule of Criminal Procedure 41 to authorize law enforcement to employ an electronic
       investigative technique, which is described in Attachment B, to determine the location of
       the cellular device assigned call number 937-751-8710, ("Target Cellular Device"),
       which is described in Attachment A.

2.     I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI), and have been
       so employed since 2005. I am currently assigned to the Dayton, Ohio Resident Agency
       of the Cincinnati Field Office. In connection with my official duties, I investigate
       violations of federal criminal laws, including offenses pertaining to child exploitation and
       human trafficking.

3.    Along with other agents and officers of the Montgomery County (Ohio) Sheriff's Office
      and FBI, I am currently involved in an investigation of the possible kidnapping andlor
      sexual abuse ofa IS-year old female child who will be referred to for purposes of this
      Affidavit as "Minor A". This Affidavit does not contain every fact known to the
      investigation, but only those deemed necessary to,demonstrate sufficient probable cause
      to support the charges alleged in the warrant.

4.    One purpose of applying for this warrant is to determine with precision the Target
      CeUular Device's location. However, there is reason to believe the Target Cellular
      Device is currently located somewhere within this district based on location information
      that was previously collected from Verizon pursuant to an exigent circumstances /
      emergency disclosure request (pursuant to 18 U.S.C. §2701(b)(8) and 18 U.S.C.
      §2702(c)(4». During the time period of May 18,2019 through May 19,2019, Verizon
      provided the FBI with the location information for the Target Cellular Device, which
      included GPS data, latitude-longitude data, and other precise location information, as

                                                I
     Case: 3:19-mj-00289-SLO Doc #: 1 Filed: 05/19/19 Page: 6 of 11 PAGEID #: 6




       well as all data about which "cell towers" (i.e., antenna towers covering specific
       geographic areas) and "sectors" (i.e., faces of the towers) received a radio signal from the
       cellular telephone. All of the data collected for this time period identified that the
       telephone was located in Montgomery County, Ohio. Pursuant to Rule 41(b)(2), law
       enforcement officers may locate the Target Cellular Device outside the district provided
       the device is within the district when the warrant is issued.

5.     Based on the facts set forth in this affidavit, there is probable cause to believe that the
       following offenses have been committed, are being committed, and will be committed by
       the unknown individual who is presently with Minor A: coercion and enticement, in
       violation of 18 U.S.C. § 2422(b); and kidnapping, in violation of 18 U.S.C. § 1201.
       There is also probable cause to believe that the location of the Target Cellular Device
       will constitute evidence of those criminal violations, including leading to the
       identification of individuals who are engaged in the commission of these offenses and
       identifying locations where the target engages in criminal activity.

6.     Because collecting the information authorized by this warrant may fall within the
       statutory definitions of a "pen register" or a "trap and trace device," see 18 U.S.C. §
       3127(3) & (4), this warrant is designed to comply with the Pen Register Statute as well as
       Rule 41. See 18 U.S.C. §§ 3121-3127. This warrant therefore includes all the
       information required to be included in a pen,register order. See 18 U.S.C. § 3123(b)(I).

                                     PROBABLE CAUSE

7.    On or around May 17, 2019, an adult male who will be referred to for purposes of this
      Affidavit as "Adult A" and an adult female who will be referred to for purposes of this
      Affidavit as "Adult B" reported to the Montgomery County Sheriff's Office that their 15-
      year old daughter, Minor A, was missing. The Montgomery County Sheriff's Office
      listed Minor A as a missing juvenile in the National Crime Information Center (NCIC).

8.    Another FBI agent and I subsequently spoke to Adult A and Adult B. In summary, Adult
      A and Adult B provided the following information:

      a.      Adult A saw Minor A on the evening of Thursday, May 16,2019, at
              approximately 11:20 p.m. Minor A was not acting unusually at that time. Adult
              A woke up around 1:26 a.m. on the morning of Friday, May 17, 2019, and found
              that Minor A was missing. Minor A's personal belongings (such as her cellular
              telephone, toothbrush, hairbrush, etc.) were still at the residence despite Minor
              A's disappearance. Adult A and Adult B have not heard from Minor A since her
              disappearance.

      b.     Adult A, Adult B, and Minor A previously resided in Georgia. Minor A had run
             away from home on at least one occasion when they lived in Georgia.


                                               2
      Case: 3:19-mj-00289-SLO Doc #: 1 Filed: 05/19/19 Page: 7 of 11 PAGEID #: 7




           c.       One of Minor A's friends who will be referred to for purposes of this Affidavit as
                    "Minor B" told Adult A and Adult B that Minor A utilized a Snapchatl account
                    with the account name of "rememberme7225".

           d.       Adult A and Minor A's sister attempted to contact Minor A via the Snapchat
                    account name of "rememberme7225". What appeared to be a male individual
                    responded to the messages and indicated that he was with Minor A, he was trying
                    to have a sexual relationship with her, and he would not allow Minor A to
                    communicate with the family.

 9.       On or around May 18,2019, I conducted a brief interview of Minor B. In summary,
          Minor B provided the following information:

          a.        Minor A had confided in Minor B that she (Minor A) had met a 22-year old man
                    on the Bumble dating website (https:llbumble.com). Minor A stated that she had
                    been sneaking out of her house at night to have a sexual relationship with this
                    man. Minor A did not provide the name or physical description of the man. It
                    was Minor B' s impression that Minor A met the man sometime in the past one to
                    two weeks.

          b.        Minor A told Minor B that she (Minor A) had obtained a new cellular telephone
                    from Walmart, and that her parents were not aware of this telephone. Minor B
                    did not know who purchased this cellular telephone.

          c.        Within the past week, Minor A contacted Minor B via a new Snapchat account.
                    The Snapchat account name was "rememberme7225". Minor A communicated
                    with Minor B on this Snapchat account on a number of occasions before Minor A
                    diappeared.

          d.       After Minor A's disappearance, Minor B attempted to contact Minor A via the
                   "rememberme7225" Snapchat account. Similar to Adult Male B's
                   correspondence, what appeared to be a male individual responded to the
                   communications and indicated that Minor A could not speak to Minor B.

10.      I have reviewed screen prints of some of the messages that Adult A, Minor A's sister, and
         Minor B exchanged with the "rememberme7225" Snapchat account when they attempted
         to contact Minor A. The information contained in the messages was consistent with the
         information provided by Adult A and Minor B (as detailed above). I also noted the
         following information:



            I Snapchat is a multimedia messaging application available on smartphones. One of the principal features of Snapehat
is that pictures and messages are usually only available tor a short period of time before they become inaccessible to their
recipients.

                                                               3
      Case: 3:19-mj-00289-SLO Doc #: 1 Filed: 05/19/19 Page: 8 of 11 PAGEID #: 8




        a.      In the messages that Adult A exchanged with the "rememberme7225" account
                user, he posed as a friend of Minor A. When Adult A asked who he was talking
                to, the user stated "Someone from Georgia. But I'm smart enough to not give out
                rna name". When Adult A asked if the user was with Minor A, the user
                responded with the following: ''No'', "She's w some buddies of mine", She had a
                choice for who I could delt with", "Her or her crazy ass dad" ... "She should be
                in Atlanta soon. But once my friends take care of her, I'll return her. Well she
                was worried about her dad".

        b.     When Minor A's sister communicated with the "rememberme7225" account user,
               she inquired if her mother could pick up Minor A. The account user responded
               ''No'', ''Not until I get her pregnant", "But if she wanna kome down after dat she
               xan kuh it will be easier".

        c.     When Minor B exchanged messages with the "rememberme7225" account user,
               the user initially responded "[Minor A 'sfirst name} can't come to the phone right
               now." The user stated that Minor A was okay, but he then stated "Unless
               someone calls the cops, then someone getting hurt yo".

11.     On or around May 18, 2019, an FBI agent requested information from Snapchat for the
        "rememberme7225" account. Records provided by Snapchat in response to the request
        identified that the account was created on or around May 12, 2019, and was associated
        with telephone number 937-751-8710 (the Target Cellular Device). Snapchat was able
        to provide geolocation information for the Snapchat account user. This geolocation
        information indicated that the user had been in various locations in or around Centerville,
        Ohio during the approximate time period of May 16, 2019 through May 17, 2019.

12.    Verizon was identified as the service provider for the Target Cellular Device. As
       detailed above, location information was collected from Verizon pursuant to an exigent
       circumstances / emergency disclosure request (pursuant to 18 U.S.C. §2701(b)(8}and 18
       U.S.C. §2702(c)(4». During the time period of May 18,2019 through May 19,2019,
       Verizon provided the FBI with the location information for the Target Cellular Device,
       which included GPS data, latitude-longitude data, and other precise location information,
       as well as all data about which "cell towers" (i.e., antenna towers covering specific
       geographic areas) and "sectors" (i.e., faces of the towers) received a radio signal from the
       cellular telephone. All of the data collected for this time period identified that the
       telephone was located in Montgomery County. The location information for the Target
       Cellular Device is also consistent with some of the geolocation information provided by
       Snapchat for the "rememberme7225" Snapchat account.

13.    Based on all of the information detailed above, I believe that the individual who is
       presently with Minor A and is using the Target Cellular Device to communicate via
       Snapchat has committed the following violations: coercion and enticement, in violation
       of18 U.S.C. § 2422(b); and kidnapping, in violationof18 U.S.C. § 1201


                                                4




                                                                                                      .. _._--____j
      Case: 3:19-mj-00289-SLO Doc #: 1 Filed: 05/19/19 Page: 9 of 11 PAGEID #: 9




                  Need for Additional Cellular Telephone Location Information

14.     As noted above, Verizon has provided the FBI with the location information for the
        Target Cellular Device during the time period of May 18,2019 through May 19,2019.
        While this information has been useful in providing information about the general
        whereabouts it has failed to identify the specific whereabouts of the Target Cellular
        Device.

15.     Based on my training and experience and from information provided to be from other
        agents trained in cellular telephone technology, I know that the degree of uncertainty
        associated with location information provided by cellular telephone providers is
        dependent upon a number of factors, including the number of cellular telephone towers in
        a particular area and features available on the cellular telephone device, among various
        others. Much of the location information available provided for the Target Cellular
        Device by Verizon has included a large degree of uncertainty - as much as in excess of
        one thousand meters. Based on this large degree of uncertainty, the fact that officers are
        not specifically aware of identity of the individual who Minor A is with, officers have not
        been able to determine Minor A's specific whereabouts based on the current data
        provided by Verizon.

                                 MANNER OF EXECUTION

16.     In my training and experience, I have learned that cellular phones and other cellular
        devices communicate wirelessly across a network of cellular infrastructure, including
        towers that route and connect individual communications. When sending or receiving a
        communication, a cellular device broadcasts certain signals to the cellular tower that is
        routing its communication. These signals include a cellular device's unique identifiers.

17.    To facilitate execution of this warrant, law enforcement may use an investigative device
       or devices capable of broadcasting signals that will be received by the Target Cellular
       Device or receiving signals from nearby cellular devices, including the Target Cellular
       Device. Such a device may function in some respects like a cellular tower, except that it
       will not be c.onnected to the cellular network and cannot be used by a cell phone to
       communicate with others. The device may send a signal to the Target Cellular Device
       and thereby prompt it to send signals that include the unique identifier of the device.
       Law enforcement may monitor the signals broadcast by the Target Cellular Device and
       use that information to determine the Target Cellular Device's location, even if it is
       located inside a house, apartment, or other building.

18.    The investigative device may interrupt cellular service of phones or other cellular devices
       within its immediate vicinity. Any service disruption to non-target devices will be brief
       and temporary, and all operations will attempt to limit the interference with such devices.
       In order to connect with the Target Cellular Device, the device may briefly exchange
       signals with all phones or other cellular devices in its vicinity. These signals may include

                                                5
      Case: 3:19-mj-00289-SLO Doc #: 1 Filed: 05/19/19 Page: 10 of 11 PAGEID #: 10




         cell phone identifiers. The device will not complete a connection with cellular devices
         determined not to be the Target Cellular Device, and law enforcement will limit
         collection of information from devices other than the Target Cellular Device. To the
         extent that any information from a cellular device other than the Target Cellular Device
         is collected by the law enforcement device, law enforcement will delete that information,
         and law enforcement will make no investigative use of it absent further order of the court,
         other than distinguishing the Target Cellular Device from all other cellular devices.

                                 AUTHORIZATION           REQUEST

19.      Based on the foregoing, I request that the Court issue the proposed search warrant,
         pursuant to Federal Rule of Criminal Procedure 41. The proposed warrant also will
         function as a pen register order under 18 U.S.C. § 3123.

20.      I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
         Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay
         notice until 30 days from the end of the period of authorized surveillance. This delay is
         justified because there is reasonable cause to believe that providing immediate
         notification of the warrant may have an adverse result, as defined in 18 U.S.C. § 2705.
         Providing immediate notice to the subscriber or user of the Target Cellular Device
         would seriously jeopardize the ongoing investigation, as such a disclosure would give
         that person an opportunity to destroy evidence, change patterns of behavior, notify
         confederates, and [continue to] flee from prosecution. See 18 U.S.C. § 3103a(b)(I).
         There is reasonable necessity for the use of the technique described above, for the reasons
         set forth above. See 18 U.S.C. § 3103a(b)(2).

21.      I further request that the Court authorize execution of the warrant at any time of day or
         night, owing to the potential need to locate the Target Cellular Device outside of
         daytime hours.




                                                  6
  Case: 3:19-mj-00289-SLO Doc #: 1 Filed: 05/19/19 Page: 11 of 11 PAGEID #: 11




22.   A search warrant may not be legally necessary to compel the investigative technique
      described herein. Nevertheless, I hereby submit this warrant application out of an
      abundance of caution.




                                          O~R~
                                          Special Agent AndreaRg
                                          Federal Bureau ofInvestigation




                                            7
